DETAILED ACTION
This Office action is in response to the application filed on 13 April 2021.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. US 2021/0153210 A1.
As to claim 1, Li discloses substantially the invention as claimed, including a method comprising:
receiving, at a first station (Figure 1, 2, 12, 19, the second communication device or the STA) of a first communication type (Figures 12, EHT BSS),
a first communication (Figures 1, 10, 12, a beacon frame) including a first set of fields from an access point (AP) (Figures 1, 2, 10, the first communication device or the AP) the first set of fields indicating a bandwidth and a channel center frequency (CCF) for stations of a second communication type (HE BSS), and
a second communication (Figures 1, 10, 12, a first frame) including a second set of fields from the AP, the second set of fields indicating a bandwidth and a CCF for stations of the first communication type, the first set of fields and the second set of fields being disjoint (the claimed “disjoint” = “joint using with VHT operation is not required”, [117], [207]) (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]); and
identifying, by the first station, channel bandwidth (Figures 16, channel bandwidth color) and a CCF for respectively communicating with the stations of the first communication type and with the stations of the second communication type based on the first set of fields and on the second set of fields (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 2, Li discloses, wherein: the second set of fields includes a channel width subfield and a set of Channel Center Frequency Segment (CCFS) subfields; and identifying channel bandwidth and a CCF for the stations of the first communication type includes using the channel width and set of CCFS subfields (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 3, Li discloses, for communications with stations of the first communication type: identifying a channel width subfield of 0 for 20 MHz bandwidth communications; identifying a channel width subfield of 1 for 40 MHz bandwidth communications; identifying a channel width subfield of 2 for 80 MHz bandwidth communications; identifying a channel width subfield of 3 for 160 MHz bandwidth communications; and identifying a channel width subfield of 4 for 320 MHz bandwidth communications (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], table 7 on page 39).
As to claim 4, Li discloses, wherein: the set of CCFS subfields includes subfield for the first communication type that indicates a channel center frequency index of the communication bandwidth to be used; and identifying the channel bandwidth and a CCF for the stations of the first communication type includes using the channel center frequency index (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 5, Li discloses, wherein: the set of CCFS subfields includes first and second CCFS subfields for respective communications of the first communication type; and identifying channel bandwidth and a CCF for the stations of the first communication type includes using the channel width and first and second CCFS subfields (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 6, Li discloses, wherein the first CCFS subfield indicates: a channel center frequency index for 20 MHz, 40 MHz, and 80 MHz bandwidth communications; a channel center frequency index of an 80 MHz channel segment that contains a primary channel for 160 MHz bandwidth communications; and a channel center frequency index of a 160 MHz channel segment that contains a primary channel for 320 MHz bandwidth communications (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 7, Li discloses, wherein: the second CCFS subfield is set to zero for 20 MHz, 40 MHz and 80 MHz bandwidth communications; the second CCFS subfield indicates a channel center frequency index of a 160 MHz channel for 160 MHz bandwidth communications; and the second CCFS subfield indicates a channel center frequency index of a 320 MHz channel for 320 MHz bandwidth communications (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 8, Li discloses, wherein the second set of fields are included in an operation element of a received management frame for communications with stations of the first communication type (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 9, Li discloses, wherein the first communication type includes communications under EHT BSS and the second communication type includes communications under HE BSS (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 10, Li discloses transmitting, from the AP, the first and second communication in a common message (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
As to claim 11, Li discloses, wherein the first set of fields indicate a bandwidth and first and second CCFS subfields for the second communication type (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]).
Claims 12-20 correspond to the apparatus claims of claims 1-8, 11; therefore, they are rejected under the same rationale as in claims 1-8, 11 shown above.
The prior art cited in this Office action is: Li et al. US 2021/0153210 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAI V NGUYEN/Primary Examiner, Art Unit 2649